 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:15-CR-125-APG-EJY

 9                 Plaintiff,                       Final Order of Forfeiture

10          v.

11 RICHARD LEE SATERSTAD,

12                 Defendant.

13         The United States District Court for the District of Nevada entered an Amended
14 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18

15 U.S.C. § 2253(a)(1) and 2253(a)(3) based upon the judicial verdict finding Richard Lee

16 Saterstad guilty of the criminal offense, forfeiting specific property set forth in the Amended

17 Bill of Particulars and the Forfeiture Allegations of the Criminal Indictment and shown by

18 the United States to have the requisite nexus to the offense to which Richard Lee Saterstad

19 was found guilty. Indictment, ECF No. 1; Amended Bill of Particulars, ECF No. 85;

20 Verdict, ECF No. 219; Findings of Fact and Conclusions of Law, ECF No. 221; Minutes of

21 Trial, ECF No. 223; Amended Preliminary Order of Forfeiture, ECF No. 235.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds the United States published the notice of forfeiture in accordance
26 with the law via the official government internet forfeiture site, www.forfeiture.gov,

27 consecutively from August 30, 2019, through September 28, 2019, notifying all potential

28   ///
 1   third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF

 2   No. 246.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States of America

10   pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

11   2253(a)(1) and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

12   law:

13          1. Toshiba Satellite laptop computer, Model No. L305D-S5974, SN Y9311882Q;

14          2. Western Digital 1 TB My Passport external hard drive, SN WXN1E32LZWDM;

15          3. Western Digital 1 TB external hard drive, Model No. WDBACX0010BBK-00,

16              SN WXL1A71F4473;

17          4. Toshiba 250 GB SATA laptop hard drive, Model No. MK255GSX, SN

18              Y9IEFPNTS;

19          5. Dell Inspiron Mini 1.0 Notebook computer, SN J7C72M1;

20          6. 8 CDs & DVDs; and

21          7. Toshiba Satellite laptop computer, Model No. L45-S7409, SN X071397R

22   (all of which constitutes property).

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

24   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

25   deposit, as well as any income derived as a result of the government’s management of any

26   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

27   disposed of according to law.

28   ///
                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3          DATED   _____________________,
            Dated: December 11, 2019.      2019.

 4

 5

 6                                               HONORABLE ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
